 UNITED STATES GYPSUM COMPANYUnited States Gypsum CompanyandLocal 627,InternationalUnionofOperatingEngineers,AFL-CIO,Petitioner.Case 16-RC-4998August 14, 1969DECISION ON REVIEWBY MEMBERSFANNING,BROWN, ANDZAGORIAOn October 28, 1968, the Regional Director forRegion 16 issued a Decision and Direction ofElection,attachedhereto, inwhichhefoundappropriateaunitofallproductionandmaintenance employees at the Employer's Southard,Oklahoma, plant and quarry operation, including,interalia,severalclassificationsof employeesgenerallyreferredtoashourlysupervisors.Thereafter, in accordance with Section 102.67 of theNationalLaborRelationsBoardRulesandRegulations, Series 8, as amended, the Employerfiledwith the National Labor Relations Board atimelyrequestforreviewofsaidDecision,contending that all the hourly supervisors aresupervisorsasdefined in the National LaborRelations Act and that, therefore, they should beexcluded from the unit found appropriate. ThePetitioner filed opposition to the request for review.By telegraphic order dated November 20, 1968,the Board granted the request for review and stayedthe election pending decision on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.TheBoard has carefully reviewed the entirerecord in this case with respect to the issues underreview, and hereby affirms the Regional Director'sDecision.'Accordingly, the case is remanded to the RegionalDirector for Region 16 for the purpose of holdingan election pursuant to his Decision and DirectionofElection,except that the payroll period fordetermining eligibility shall be that immediatelypreceding the date below.''The caseofUnited StatesGypsumCompany.127 NLRB 134, to theextent that it is inconsistent with our Decision herein,is hereby overruled.With respectto the hourlysupervisors(as well as the elevator man) whotheEmployer alleges are relief foremen who substitute for admittedsupervisors for a substantial portion of their working time,we affirm theRegional Director's reliance onThe Great Western Sugar Company,137NLRB 551,as a basis for including them in the unit for the periods oftime when they are not relieving foremen.See alsoShellOilCo., 173NLRB No. 148.'In order to insure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybeused to communicate with them.ExcelsiorUnderwearInc.,156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Company.394 U.S. 759.Accordingly, it is directed that a corrected eligibility list,containing the names and addresses of all the eligible voters must be filedby the Employerwith theRegional Director for Region 16 within 7 daysof the date of this Decision on Review.The Regional Director shall makethe list available to all parties to the election.No extension of time to file85this list shall be granted by the Regional Director except in extraordinarycircumstances.Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed.DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld before a hearing officer of the National LaborRelations Board. The hearing officer's rulings madeat the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated its powers inconnectionwith this case to the undersignedRegional Director.Upon the entire record in this case, the RegionalDirector finds('"1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act''16oth parties filed briefs which have been duly considered.'The Employer, a DelawareCorporation,isengaged in the buildingmaterials and related industries throughout the United States and abroad.At its Southard,Oklahoma,plant,theonly plant involved in thisproceeding,the Employer mines gypsum rock and produces gypsum board,plaster and industrial fillers. There are approximately 200 employees in theunit sought by Petitioner.The Southard operation consists of a plant and aquarry.The latter is located about three miles south of the plant area andisapproximately6 by 2miles in dimensions,covering some 3,000 acres.The plant is organized on a departmental basis withfouroperatingdepartmentsand four staff departments.Two of the four staffdepartments,office and personnel,are not sought by Petitioner,but qualityand plant engineering are. The four operating departments sought byPetitioner are as follows:quarry, which is responsible for mining andquarrying the rock; the mill, which is responsible for kiln operations; theboard plant, which produces finished gypsum board;and packing, whichhandles the other products produced.The works manager is in charge of the Southard operations.There areeight department heads which report directly to him. They are responsiblefor individual safety and production in their departments. Beneath thedepartment head or superintendent in some there is the general operatingforeman and in others the next level of supervision is foreman.The partiesare in agreement that supervisors at this level, who are salaried,should beexcluded.Below them the Employer maintains its first line of supervisionreferred to in the record as hourly supervisors(approximately36).ThePetitioner seeks to include the hourly supervisors in the unit asnonsupervisory employees,while the Employer opposes their inclusion onthe basis that they are actual supervisors. Both parties agreed to exclude assupervisors Joseph Hart and Dale Moore although they were hourly paidbecause they were working as supervisors. Both parties agreed to theinclusion in the unit of the janitor(Bartel)in the engineering departmentand the technicians in the quality department.The QuarryDepartmentUnder the superintendent are four foremen as follows: one drill andblasterrockpreparationforeman (drill foreman); one service andmaintenance foreman;and two load and haul!foremen(two shifts). Thehourly supervisor under the drill foreman isiireferred to as crew leader and178 NLRB No. 14 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll productionand maintenanceemployees at theEmployer's Southard, Oklahoma, plant and quarry,includingtesters,janitor,andhourlypaidsupervisors(crewleaders,headservicemen,calciners, chief operators, keener operators, quarrydepartmentmiscellaneouscrew leaders, packingdepartmentmiscellaneous crew leaders,machinemen, dry end leadmen, and head maintenance men),as drill and blasting hourly supervisorThe hourlysupervisors under theservice and maintenance foreman are referred to as head service men (andsometimes as head maintenancemen). The hourlysupervisors under theload and haul foreman are referred to as crew chiefs(and sometimes ascrew leaders, load and haul crew leaders,and load and haul hourlysupervisors)The drillforeman has a crew of 10 employees including the crew leader.In the quarry they are responsible for cleaning,drilling and helping in theblasting of the rock.The drill foreman is normally in charge and duringhis absence the crew leader takes over.The service and maintenance foreman has three head servicemen andfiveor six men. The early and late shifts are eachworked by a headserviceman and a crew member, and theday shiftby a head servicemanand three or four crew membersThe threehead service men rotate shiftsevery 2weeks.The service and maintenance foreman and his crews areresponsible for repairs and maintenance to the mechanical equipment inthe quarry so that it remains serviceable.A load and haul foreman is over the morningshiftand another,over theafternoon shift.Each has a crew chief with one crew member.The crewmay be increased in case of a big job by borrowing men from the quarryshopThey are responsible for loading and haulingthe rock from thequarry to the crusher mill and for crushing and cleaning up around thecrusher.The hourlysupervisors receive II to 17 cents an hour more than the nexthighest paid man beneath them and as muchas 74cents, above the lowestpaidlevelTheyreceive overtime after 40 hoursWhenthey substitute inthe foreman's absence, they may receive an increase in their hourly wagesof about 30 cents.In the summer during vacation leave such substitution issubstantial among the load and haul supervisors who may put in as high as50 percent of their time.However, the sporadic or temporary exercise ofsupervisory powers does not change an employee's status.Green BrothersLumber Corp.,158 NLRB 1642, 1644.Also seeTheGreatWestern SugarCompany,137NLRB551, pertaining to seasonal supervisors who areregarded as employees during the off season when not serving assupervisors.The hourlysupervisors submit reports on their work or production,"man-hour reports,"equipment reports, "safety contacts"reports, andsafetyand improvement recommendations.Theyhave access to aforeman's desk for such purposesTheyattendmonthly safety meetingsalong with supervisors and management and the annualsafetydinner andproductionmeetingBut neither they nor their foremen attend thesupervisory meetings restricted to superintendents.The dutiesof thehourly supervisors in the quarry department involvingdirecting the work and filling jobs appear to be routine and do not involvethe exercise of independentjudgment requiring discretionThe headservicemen appear in the relationship of journeymen to apprentices Noneof them appear to be involved in duties which areof the typewhich requireclose supervisionAll of the hourlysupervisorsphysicallywork,givingpriority to any necessary direction of the employees working along withthem.The recorddoesnotcontaina satisfactorypercentagewisecomparison of time In fact, the relationship of an hourly supervisor to hiscrewmembers appears to be derived from the former's greater experienceobtained in the particulartype of workbeing done; and to be direction oftheeffortsof themen under them rathern than the execution ofsupervisoryauthority.Bugle Coat,Apron & Linen Service,132 NLRB1098, 1100.Although on occasionstheymay require the men to re-do theirwork,there is no indication that this in any way affects their rate of pay.Requestsof themen for time off are referred to the foreman In case of anemergency,an hourly supervisor couldact, but hewould be expected to getin touch if possible or later to, reportitimmediately to his foreman.Although oraland written reprimands are referred to inthe record asbeingmade by hourly supervisors,theydo not appear significant Theinstances relatedmostly involved intoxication on the job and safetymattersAs forintoxication,it is the Employer'spolicy thatallmen besent home who are found in this state.Further, it is the Employer's safetypractice to do soAs forhourly supervisors cautioning crew membersabout their safety,this worksboth ways.Whenever a reprimandis reducedtowriting,ithas to be written up andsigned by theforeman and thesuperintendent before becomingpart ofthe Employer's recordsThere isno set rule as to any number of reprimands leading to a discharge or otherdisciplinary action by the Employer As to workingovertime, it is theEmployer'spolicy thatwhen suchworkisnecessarythat it be distributedas evenly as possibleThereisno indicationin the record that any of thehourly supervisors violatethis policyIn respect to recommendations forwage increases,promotions,and transfers,there are but a few instancesrelated inthe recordInnone of these is it shownhow the hourlysupervisoreffectivelybrought about the raiseand/or thepromotionWhenevera recommendation has to be concurred in on the basis of anindependent investigation or is dependent upon the judgment of another,the making of such a recommendation is not regarded as the exercise ofeffective authorityYellow Cab, Inc ,131NLRB 239 Although hourlysupervisorswere statedtohave authoritytohandle complaints andgrievances,no actual useof such authority was recitedWest Virginia Pulpand PaperCo,122 NLRB 738Thus we see there arefive supervisorsand five hourlysupervisors withabout 18 nonsupervisory employees If the hourlysupervisorswereregarded as supervisors,the ratio of supervisorsto employees would bebetter than one to two.Considering that one crew has nine of these 18employeesthen as to the remainingfive crews the ratio approaches one tooneThis is consideredan inordinately high ratioof supervisors toemployees,particularlywhere the nature of the workdoes not require sucha degree ofsupervisionSince the Employer regardsallof the hourlysupervisors as being in one categoryas to supervisory authorityitfollowsthat no exception need be consideredfor the crewleader over the crew ofnine(drillandblasting hourly supervisor)Because of the resulting highratio of supervisorsto employees if hourly supervisors were tobe regardedas supervisors,this is an additional reason for finding them to benon-supervisoryWelsh Farms Ice Cream,161NLRB1667;West VirginiaPulp and PaperCo,122 NLRB 738.Thus,the hourly supervisorsin the quarrydepartment do not exerciseany singleaspect of the authorityof supervisorsnor do theypossess anyindicia of supervisorsAccordingly, we find that the hourlysupervisorsworking inthe quarrydepartment are nonsupervisory,and therefore, weshall include them in the unit as production and maintenanceworkersThe MillingDepartmentThe milling superintendent has under him one general foreman and threeforemen.There are II hourly supervisorsA foreman and three hourlysupervisors are assigned to each of the three shifts The normal shift willhave about 5 non-supervisory employeesThe total non-supervisoryemployees will range from 16 to 20, depending upon the productionscheduleDuring the busy season, theymay be as high as 30Three operations conducted in separate areas of the plant are handled oneach shift as follows(1) calcine,(2)Hydrocal,and (3)keenes.The hourlysupervisors for each of these operations are designated,respectively: (1)calciner,(2) chief operator,and (3)keenes operator"Calcine" is a termused to describe,the heat-treatment in kilns of material taken from thequarry by which water and/or carbon dioxide are driven off or evaporatedMaterial which is calcined is used to produce normal calcine plaster and tosupply the material for making gypsum wallboard The Hydrocal process(a trade-mark name)involves heat-treatment of the material in such a wayas to produce an end product which is "essentially a high-strengthcontrolled set, controlled plaster" which is used for industrial molds andmolding By the keenes process the heat-treatment produces material whichisused for industrial fillers or as extenders in industrial products,includingsuch use as in toothpaste.The general responsibilities and duties set forth above in discussing thehourly supervisors in the quarry department are equally applicable on thisrecord to the hourly supervisors in the milling department. Although thehourly supervisors in the milling department work with different machineryand under different conditions, we find that the duties, responsibilities,authority,recommendations,etcare no more or greater than thosedetailed above for the hourly supervisors in the quarry department; andtherefore,we will not burden this decision with a discussion of suchmatters If the hourly supervisors are considered as supervisory employees,then the ratio of supervisory employees to nonsupervisory employees, ifanything,iseven greater than in the milling departmentIf I1 hourlysupervisorsareadded to the 3 foremen,generalforemenandsuperintendent therewould be 16 supervisors,to16nonsupervisoryemployees,or 20 or 30, whichever of these numbers may be required bythe production schedule. Therefore,we find that the hourly supervisors inthe milling department designated as calciners,chief operators and keenesoperators are nonsupervisory employees,and we shall include them in theunit as production employeesThe Board PlantGypsum wallboard is produced in the board plant which is under the UNITED STATES GYPSUM COMPANYbut excluding office clerical employees,professionalemployees,guards,salariedforemen,andsupervisors as defined in the Act.[Direction of Election"omitted from publication.]supervision of the board plant superintendentUnder him is a generalforeman and two loading foremen Under the general foreman are threeshift foremen,one for each of three shifts Under each shift foreman aretwo hourly supervisors,a machine man (also called a wet end supervisor)and a dry end leadman(sometimes called a dry end operator) for a total ofsix hourly supervisors for the three shiftsUnder the loading foremen onproduction there are two hourly supervisors called miscellaneous crewleaders(One was identified in the record by name, Lawbuck, and theother remained unidentified.)If we count the eight hourly supervisors assupervisors,the total supervisory staff in the board plant would be 15 Thismany supervisors to 31 nonsupervisory employees would appear to be aninordinately high ratio of supervisory to non-supervisory employees forwork and skills not requiring such a degree of supervision.The crew ofamachineman consists of a mixer man, a raw materialsupplyman and a knife man. Their part of the plant board operationscovers the formulation and formation of the sheetrock qypsum wallboardfrom raw materials through the first two zones of the dry kiln The crew ofa dry end leadman consists of a bundle operator, a stacker operator, and aforklift operator(the latter classification is required only on the last twoshifts)Their operations are to remove the wallboard from the productionline, bundle it, stack it,and then remove it from the areaWe find that the duties,responsibilities,authority,recommendations,etcof the machine men and the dry end leadmen are no more or greaterthan those previously detailed above for the hourly supervisors in thequarry department and the milling department,and without elaboratingupon them in detail,we have catagorized them, as the Employer hassuggested that all hourly supervisors should be, and found the machinemen and the dry end leadmen to be nonsupervisory employees, and weinclude them in the unit as production employeesWe are furtherpersuaded as to the merit of our unit placement of these employees, asalready pointed out above,because not to find them to be nonsupervisoryemployeeswouldestablisharatioof supervisorynonsupervisorynon-supervisory employees of approximately two to one, which in ouropinion is an inordinately high number where nothing in the recordwarrants the need for such a degree of supervisionWe will consider now the two miscellaneous crew leaders under the twoloading foremen who work the same shift and draw their necessary help orcrews from a common labor pool of eight men. The number of the crewdepends upon the requirements for the task at hand Their duties includethe unloading of raw materials brought into the plant for productionpurposes and the warehousing of the finished products and their removaland loading into flat cars,box cars, and motor trucks in filling theincoming orders they keep track of the current warehouse inventory andcommunicate with the production or order section of the plant to assurethat adequate supplies will be on hand to fill these ordersWe will not go into detail on the duties and responsibilities of the boardplantmiscellaneous crew leaders because the record is incomplete Thereare two who are not identified as to job(one is named Lawbuck) One ofthe miscellaneous crew leaders spends none of his time in physical workaccording to the testimony in the record The other one, spends anunspecified amount of time in nonphysical work Although the Employerin the record has repeatedly catagorized all hourly supervisors as havingthe same degree of supervision,authority and indicia of supervisoryauthority,we find that there may be a possible exception to this broadcatagorization in respect to one or both of the two board plantmiscellaneous crew leaders whom we shall vote by a challenged ballotConsidering there are possibly 36 hourly supervisors covered by the generalcatagorization of status as employees or supervisors we do not regard thepossible exception of two as necessarily detracting from the remamdeidescribed by generalization of testimony in the record to the effect thatthey have identical status whether it is regarded as supervisory ornonsupervisoryPlant Engineering DepartmentThe plant engineering department,a staff department,isalso known asthemaintenance department It is headed up by the plant engineeringsuperintendent who has under him the general engineering foreman who isover three salaried foremen and a substitute foreman(Dale Moore) Theparties are in agreement that the substitute foreman, Dale Moore,shouldbe excluded as a foreman even though he is hourly paid.Under eachforeman are two head maintenance men (hourly supervisors)except thatone of them is the substitute foreman, leaving an actual total at the time ofthe hearing of seven head maintenance men There are four areas inmaintenance with a foreman in charge of each area with two head87maintenance men There are about 40 nonsupervisory employees.All workon the same shift except the so-called janitor-watchman combinationemployee.The nonsupervisory employees are distributed as follows bygroups Group 1, 8, Group 2, 6,Group 3, 13, and Group 4, 11 Each grouphas a man who specializes in the electrical part and one,in the mechanicalpartThe parties have stipulated that the supervisory responsibilities of thehead maintenance men in the engineering department are the same as thesupervisory responsibilities of hourly supervisors in the quarry,mill andboard plant departmentsSince the hourly supervisors in the quarry,milling, and board plant have been included as nonsupervisory employeesin the unit (with one exception as noted above),we shall also include thehead maintenance men in the unit as nonsupervisory employeesBoth parties are in agreement to include the janitor-watchman (NBartel)Bartel performsjanitor work approximately 6 1/2 hours a dayBetween I 1 p.m and 12 30 a.m he makes a fire watch tour and turns thekey clock at the designated stations At this particular time, the people areaway from the plant.Hismain duties arejanitorialwork In case of abreak-in or the discovery of fire, he is instructed to telephone one of threepersons the works manager, plant engineering superintendent, or thegeneral engineering foreman Since it does not appear that Bartel is armedor enforces rules against people, we find in accordance with establishedBoard precedent that he is not a guard or watchman within the meaning oftheAct and we shall, therefore, include the janitor in the unit as amaintenance employeesThunderbirdHotelCo.,144NLRB No 19,Heck's inc.,156 NLRB No 73, andNew England Tank Cleaning Co.,161NLRB No 134Packing DepartmentThis departmentisheaded up by a superintendent who has under himtwo foremen,three hourlysupervisors(miscellaneous crew leaders) and 32non-supervisory employeesOne foreman is in charge of the main packing(tubemill and keenes packing area).He has working under him twomiscellaneous crew leaders who are in charge of 19 nonsupervisoryemployeesThe otherforeman is over the hydrocal packing area and hasonemiscellaneous crew leader who works over 13 nonsupervisoryemployees.The packing department operates on one shiftTwo of themiscellaneous crew leaders at this particular time were serving as reliefforemen one day a week for which they are compensated an additional 36centsan hour In respect to the supervisory responsibilities of themiscellaneous crew leaders in the packing department the parties havestipulatedthat theyare equal to those of the wet-end supervisors (ormachine men) and the dry-end supervisors(or dry-end leadmen) in theboard plant department Since the latter were included in the unit asnonsupervisoryemployees,therefore,we shall include the packingdepartmentmiscellaneous crew leaders in the unit as nonsupervisoryemployeesQualityDepartmentThe Employerwithdrew its objections to the Petitioner's request toinclude the employees in this department upon the basis that it no longerregarded them as technical employees.Thisdepartment, a staff operation,isheaded up by a superintendent To him a quality supervisor and a fieldrepresentative report directly.By agreement of the parties,all are excludedas supervisorsThere are no hourly supervisors as such in the qualitydepartmentUnder theabove two supervisors there are seven testers ortechnicianswith four of them working in the main laboratory and thebalance manning six satellite laboratories stationed throughout the plantTheir testsare more or less routine and for the purpose of checking rawmaterials,maintainingqualitycontrolandmeetingmanufacturingspecifications.Certain specific or sophisticated testing is required forcertain products to meet Food and Drug requirements Both chemical andphysicalanalysesaremadeTheyalsomake tests on competitors'productsNo special education or training is required as a jobqualificationMany are recruited from the production employees Theyspend some of their time in the production area and gather their ownsamples In accordance with the agreement of the parties, we shall includethe testers or so-called technicians in the unit as production andmaintenance employees with whom they share a strong community ofinterestThe SheffieldCorporation,134NLRB 1101.There being noclassificationof technical employee on the Employer'spayroll, no unitplacement is made'An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorwithin seven(7) days of thedate of this Decision and Direction of Election.The Regional Director shall make the list available to all parties to theelectionIn order to be timely filed,such list must be received in theRegionalOffice,Room 8A24,FederalOfficeBuilding, 819Taylor Street,FortWorth, Texas 76102,on or before November 4, 1968 Under Boarddirectives,no extension of time to file this list may be granted except inextraordinary circumstances,nor shall the filing of a request for reviewoperate to stay the filing of such list.Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filedExcelsior UnderwearInc,156 NLRB 1236